DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The terminal disclaimer filed on 7/22/2022 has overcome the double patenting rejection set forth in the office action mailed on 1/25/2022.  Therefore, the double patenting rejection is withdrawn.
Applicant’s arguments with respect to claims 1, 12, 23, and 30 have been fully considered, but are not persuasive.
Applicant argues that Rementilla does not teach receiving, by the first nDVR, information indicating a second utilization associated with a second nDVR; storing, by the first nDVR and based on the first utilization and the second utilization, one or more content segments.  Specifically, Applicant argues that the multimedia device 110 of Rementilla is not described as a network DVR.
	The examiner respectfully disagrees.  During patent examination the claims are given the broadest reasonable interpretation.  Further, Applicant explicitly states “the phraseology and terminology used herein are for the purpose of description and should not be regarded as limiting. Rather, the phrases and terms used herein are to be given their broadest interpretation and meaning” (par. 29).  Therefore, the phrase or term network digital video recorder (nDVR) used in the claim should be given the “broadest interpretation and meaning”.  
Rementilla teaches the multimedia device 110 may include a digital video recorder (DVR) (par. 24, Fig. 1).  The multimedia device 110 (DVR) communicates with client devices over a local network, such as a LAN, WLAN, or PAN and further communicates with a media server 160 (nDVR server) through a provider network 140 (par. 25, 45, and 47, Fig. 1-2).  Therefore, the multimedia device 110 of Rementilla is a network digital video recorder.
Applicant further argues that the system of Rementilla does not make a determination as to whether to store recordings in a first network digital video recorder (nDVR) or a second nDVR, and instead the system of Rementilla is directed to a system that decides whether to store recordings in a nDVR or local storage.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “make a determination as to whether to store recordings in a first network digital video recorder (nDVR) or a second nDVR”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, claim 1 recites “storing, by the first nDVR and based on the first utilization and the second utilization, one or more content segments”.  Claim 12 recites “store, based on the first utilization and the second utilization, one or more content segments”.  Claim 23 recites “determining, by the first nDVR and based on the first utilization and the second utilization, that the second nDVR will store the one or more content segments”.  Claim 30 recites “determine, based on the first utilization and the second utilization, that the nDVR will store the one or more content segments”.
Further, Rementilla teaches determining whether to store the recording at a WAN storage device such as the nDVR 160 or at a LAN storage device such as multimedia device 110 (par. 48-50, 53, and 58, Fig. 1-4).  Further, as explained above multimedia device 110 is a network digital video recorder.  Therefore, Rementilla teaches “make a determination as to whether to store recordings in a first network digital video recorder (nDVR) or a second nDVR”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-14, 16, 18-26, 29-31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rementilla et al. (US 2018/0248948 A1).
Regarding claims 1 and 12, Rementilla teaches: A method and apparatus comprising: 
determining, by a first network digital video recorder (nDVR), a first utilization associated with the first nDVR [a network digital video recorder (nDVR) server 160 may retrieve information including storage availability and bandwidth usage on a WAN (e.g., media storage 230) (par. 47-50, Fig. 1, 2, and 5)]
receiving, by the first nDVR, information indicating a second utilization associated with a second nDVR [receiving LAN based information that is provided from a multimedia device 110 including the amount of storage for DVR content that is available and DVR bandwidth availability on a LAN (par. 48-50, Fig. 1 and 2).  The multimedia device 110 being a DVR that communicates over a LAN network and a WAN network (par. 24-25, Fig. 1 and 2)] 
storing, by the first nDVR and based on the first utilization and the second utilization, one or more content segments [determine whether to store the recording at a WAN storage device such as the nDVR 160 (e.g., media storage 230) or at a LAN storage device such as multimedia device 110 at media storage 215.  Storing the recording at the selected storage device (par. 48-50, 53, and 58, Fig. 1-4).  The recorded content stored as video segments (par. 13 and 30)] and 
causing output of the stored one or more content segments [The recorded segments may be stored at the nDVR server 160 until the recording is delivered to the multimedia device 110 (par. 13, 29-30, and 47, Fig. 1 and 2)].
Regarding claims 2 and 13, Rementilla teaches the method of claim 1; Rementilla further teaches: determining, by the first nDVR and based on the first utilization and the second utilization, that the second nDVR will not record the one or more content segments [determine whether to store the recording at a WAN storage device such as the nDVR 160 (e.g., media storage 230) or at a LAN storage device such as multimedia device 110 at media storage 215.  (par. 48-50, 53, Fig. 1-4).  The media (nDVR) server 160 may eliminate one or more storage devices from consideration for storing the requested recording when the one or more storage devices are full or are otherwise lacking a sufficient amount of available storage for storing the requested recording (par. 33, Fig. 1 and 2)].
Regarding claims 3 and 14, Rementilla teaches the method of claim 1; Rementilla further teaches: determining, by the first nDVR and based on the first utilization and the second utilization, that the second nDVR will record a second one or more content segments and that the first nDVR will not record the second one or more content segments [determine to store a recording at a LAN storage device such as multimedia device 110 at media storage 215 based on available network bandwidth and storage device capacity (par. 48-50, 53, Fig. 1-4).  The media (nDVR) server 160 may eliminate one or more storage devices from consideration for storing the requested recording when the one or more storage devices are full or are otherwise lacking a sufficient amount of available storage for storing the requested recording (par. 33, Fig. 1 and 2)].
Regarding claims 5 and 16, Rementilla teaches the method of claim 1; Rementilla further teaches: the first utilization comprises one or more of: a current disk writing activity, a maximum disk writing activity capacity, a current disk reading activity, a maximum disk reading activity capacity, a current network activity, a maximum network activity capacity, a current computing activity, or a maximum computing activity capacity [current network activity (par. 34)].
Regarding claims 7 and 18, Rementilla teaches the method of claim 1; Rementilla further teaches: the one or more content segments are associated with one or more of: a content item selected by a user for recording, previously stored content that is to be archived, or previously stored content that is to be moved to a media storage from which the content is available for playback [the recording of the media content is initiated by a request to record the content from a user (par. 55, Fig. 3 and 4)].
Regarding claims 8 and 19, Rementilla teaches the method of claim 1; Rementilla further teaches: the storing the one or more content segments is further based on one or more issues associated with the second nDVR, wherein the one or more issues comprise one or more of: a loss of communication between the first nDVR and the second nDVR, an inability to satisfy one or more user recording requests, a current disk writing activity exceeding a disk writing activity threshold value, a current disk reading activity exceeding a disk reading activity threshold value, a current network activity exceeding a network activity threshold value, a current computing activity exceeding a computing activity threshold value, a component failure, a network failure, an incapacity of the second nDVR, a failure to receive a heartbeat message from the second nDVR, or a failure to receive second information indicating a third utilization expected from the second nDVR [determine whether to store the recording at a WAN storage device such as the nDVR 160 (e.g., media storage 230) or at a LAN storage device such as multimedia device 110 at media storage 215 (par. 48-50, 53, Fig. 1-4).  The media (nDVR) server 160 may eliminate one or more storage devices from consideration for storing the requested recording when the one or more storage devices are full or are otherwise lacking a sufficient amount of available storage for storing the requested recording (incapacity) (par. 33, Fig. 1 and 2)].
Regarding claims 9 and 20, Rementilla teaches the method of claim 1; Rementilla further teaches: one or more of: the first nDVR is associated with a first group of users and the second nDVR is associated with a second group of users, or the first nDVR is at a first location and the second nDVR is at a second location [the first nDVR may be a nDVR server located at a service provider's (multiple-system operator (MSO)) network.  The second nDVR may be a networked DVR located on a LAN in the subscriber premise (par. 24 and 50, Fig. 1 and 2)].
Regarding claims 10 and 21, Rementilla teaches the method of claim 1; Rementilla further teaches: the one or more content segments are associated with one or more of: video content, audio content, media content, stored content, recorded content, an audio program, a video program, an audio/video program, a content item, or a television show [video segments (par. 13 and 30).  Storing and recording media content (par. 48-50)].
Regarding claims 11 and 22, Rementilla teaches the method of claim 1; Rementilla further teaches: the causing output of the stored one or more content segments comprises: causing output, to one or more user devices, of the stored one or more content segments [DVR content may be played back from the nDVR server 160 to a client device 120 (par. 35 and 47, Fig. 1 and 2)].
Regarding claims 23 and 30, Rementilla teaches: A method and apparatus comprising: 
receiving, by a first network digital video recorder (nDVR), data indicating one or more content segments [A media server 160 receives a request to record a piece of content.  The media server 160 may be a network digital video recorder (nDVR) server (par. 47-48, Fig. 1 and 1).  The piece of content may be video segments (par. 13 and 30)]
determining, by the first nDVR, a first utilization associated with the first nDVR [network digital video recorder (nDVR) server 160 may retrieve information including storage availability and bandwidth usage on a WAN (e.g., media storage 230) (par. 47-50, Fig. 1, 2, and 5)]
receiving, by the first nDVR, information indicating a second utilization associated with a second nDVR [receiving LAN based information that is provided from a multimedia device 110 including the amount of storage for DVR content that is available and DVR bandwidth availability on a LAN (par. 48-50, Fig. 1 and 2).  The multimedia device 110 being a DVR that communicates over a LAN network and a WAN network (par. 24-25, Fig. 1 and 2)] and 
determining, by the first nDVR and based on the first utilization and the second utilization, that the second nDVR will store the one or more content segments [determine whether to store the recording at a WAN storage device such as the nDVR 160 (e.g., media storage 230) or at a LAN storage device such as multimedia device 110 at media storage 215 (par. 48-50, 53, Fig. 1-4).  The recorded content stored as video segments (par. 13 and 30)], 
wherein the stored one or more content segments are selectable for output by the second nDVR [The multimedia device 110 (DVR) may output stored content to client devices 120 based on requests for the content (par. 27 and 44, Fig. 1 and 2)].
Regarding claims 24 and 31, Rementilla teaches the method of claim 23; Rementilla further teaches: determining, by the first nDVR and based on the first utilization and the second utilization, that the first nDVR will not store the one or more content segments [determine whether to store the recording at a WAN storage device such as the nDVR 160 (e.g., media storage 230) or at a LAN storage device such as multimedia device 110 at media storage 215.  (par. 48-50, 53, Fig. 1-4).  The media (nDVR) server 160 may eliminate one or more storage devices from consideration for storing the requested recording when the one or more storage devices are full or are otherwise lacking a sufficient amount of available storage for storing the requested recording (par. 33, Fig. 1 and 2)].
Regarding claim 25, Rementilla teaches the method of claim 23; Rementilla further teaches: storing, by the second nDVR, the one or more content segments [the recording of the media may be stored at the selected storage device (par. 58, Fig. 1-3).  The recorded content stored as video segments (par. 13 and 30)].
Regarding claim 26, Rementilla teaches the method of claim 23; Rementilla further teaches: causing output, by the second nDVR and to one or more user devices, of the one or more content segments [The multimedia device 110 (DVR) may output stored content to client devices 120 based on requests for the content (par. 27 and 44, Fig. 1 and 2)].
Regarding claims 29 and 34, Rementilla teaches the method of claim 23; Rementilla further teaches: storing, by the first nDVR and based on the first utilization, the second utilization, and one or more issues associated with the second nDVR, second one or more content segments, wherein the one or more issues comprise one or more of: a loss of communication between the first nDVR and the second nDVR, an inability to satisfy one or more user recording requests, a current disk writing activity exceeding a disk writing activity threshold value, a current disk reading activity exceeding a disk reading activity threshold value, a current network activity exceeding a network activity threshold value, a current computing activity exceeding a computing activity threshold value, a component failure, a network failure, an incapacity of the second nDVR, a failure to receive a heartbeat message from the second nDVR, or a failure to receive second information indicating a third utilization expected from the second nDVR [determine whether to store the recording at a WAN storage device such as the nDVR 160 (e.g., media storage 230) or at a LAN storage device such as multimedia device 110 at media storage 215 (par. 48-50, 53, Fig. 1-4).  The media (nDVR) server 160 may eliminate one or more storage devices from consideration for storing the requested recording when the one or more storage devices are full or are otherwise lacking a sufficient amount of available storage for storing the requested recording (incapacity) (par. 33, Fig. 1 and 2)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rementilla et al. (US 2018/0248948 A1) in view of Beaty et al. (US 2019/0268631 A1).
Regarding claims 4 and 15, Rementilla teaches the method of claim 1; Rementilla further teaches: the information and second information indicating the second utilization [storage availability and DVR bandwidth availability (par. 49)].
Rementilla does not explicitly disclose: storing the information in a first portion of a data structure; and storing the second information in a second portion of the data structure.
Beaty teaches: storing the information in a first portion of a data structure; and storing second information in a second portion of the data structure [storing various information in a data structure 102a, such as storing records which consist of the different fields (par. 18, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rementilla and Beaty before the effective filing date of the claimed invention to modify the method of Rementilla by incorporating the teaching of Beaty to store the information in a first portion of a data structure and store the second information indicating the second utilization in a second portion of the data structure.  The motivation for doing so would have been to store the first information and the second information for retrieval at a later time (Beaty – par. 6).  Therefore, it would have been obvious to combine the teachings of Rementilla and Beaty to obtain the invention as specified in the instant claim.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rementilla et al. (US 2018/0248948 A1) in view of Hasek et al. (US 2018/0359517 A1).
Regarding claims 6 and 17, Rementilla teaches the method of claim 1; Rementilla does not explicitly disclose: the storing the one or more content segments is further based on one or more of: a content channel associated with the first nDVR, a content channel associated with the one or more content segments, a geographic location of the first nDVR, a geographic location of one or more users requesting the one or more content segments, or the first nDVR already storing other content segments associated with the one or more content segments.
Hasek teaches: the storing the one or more content segments is further based on one or more of: a content channel associated with the first nDVR, a content channel associated with the one or more content segments, a geographic location of the first nDVR, a geographic location of one or more users requesting the one or more content segments, or the first nDVR already storing other content segments associated with the one or more content segments [nDVR records a particular channel and stores the segments (par. 93 and 115, Fig. 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rementilla and Hasek before the effective filing date of the claimed invention to modify the method of Rementilla by incorporating the storing the one or more content segments is further based on one or more of: a content channel associated with the first nDVR or a content channel associated with the one or more content segments as disclosed by Hasek.  The motivation for doing so would have been to record television programs associated with a channel (Hasek – par. 3).  Therefore, it would have been obvious to combine the teachings of Rementilla and Hasek to obtain the invention as specified in the instant claim.
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rementilla et al. (US 2018/0248948 A1) in view of Milne et al. (US 9,712,861 B1).
Regarding claims 27 and 32, Rementilla teaches the method of claim 23; Rementilla does not explicitly disclose: determining, by the first nDVR, that a second one or more content segments are stored by the second nDVR, wherein the one or more content segments and the second one or more content segments are associated with a common content item, and wherein the determining that the second nDVR will store the one or more content segments is further based on the determining that the second one or more content segments are stored by the second nDVR.
Milne teaches: determining, by the first nDVR, that a second one or more content segments are stored by the second nDVR, wherein the one or more content segments and the second one or more content segments are associated with a common content item, and wherein the determining that the second nDVR will store the one or more content segments is further based on the determining that the second one or more content segments are stored by the second nDVR [load balancing between a first DVR 800 and second DVR 802, including determining content that is already recorded, where particular content such as content from a program series is recorded on only one specified DVR (col. 12, line 62 through col. 12, line 5 and col. 13, lines 34-47, Fig. 8-10)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rementilla and Milne before the effective filing date of the claimed invention to modify the method of Rementilla by incorporating determining, by the first nDVR, that a second one or more content segments are stored by the second nDVR, wherein the one or more content segments and the second one or more content segments are associated with a common content item, and wherein the determining that the second nDVR will store the one or more content segments is further based on the determining that the second one or more content segments are stored by the second as disclosed by Milne.  The motivation for doing so would have been to take into account customer preferences of where the content should be recorded (Milne – col. 12, lines 23-29).  Therefore, it would have been obvious to combine the teachings of Rementilla and Milne to obtain the invention as specified in the instant claim.
Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rementilla et al. (US 2018/0248948 A1) in view of Gan et al. (WO 2007/125461 A1).
Regarding claims 28 and 33, Rementilla teaches the method of claim 23; Rementilla further teaches: storing, by the first nDVR and based on the first utilization and the second utilization, a second one or more content segments associated with the one or more content segments [store one or more segments of an individual recording at multiple, different storage devices. For example, video segments may be distributed across more than one storage device for a single DVR recording based on available network bandwidth and storage device capacity and capabilities (par. 30)].
Rementilla does not explicitly disclose: wherein the one or more content segments and the second one or more content segments comprise common video content at different video resolutions.
Gan teaches: wherein the one or more content segments and the second one or more content segments comprise common video content at different video resolutions [Different PVRs may record broadcast content in different formats, such as in high definition format, or in standard definition format (page 7, lines 5-6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Rementilla and Gan before the effective filing date of the claimed invention to modify the method of Rementilla by incorporating the one or more content segments and the second one or more content segments comprise common video content at different video resolutions as disclosed by Gan.  The motivation for doing so would have been to store the content in a format compatible with the display device of the user (Gan – page 7, lines 7-8).  Therefore, it would have been obvious to combine the teachings of Rementilla and Gan to obtain the invention as specified in the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhogal et al. (US 2008/0046954 A1) - Coordinated Recording System.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424